Citation Nr: 0211533	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for 
hepatitis. 

In December 2000, the veteran presented testimony at a 
personal hearing before the undersigned.  A transcript of 
this hearing has been obtained and associated with the claims 
folder.

This case was previously before the Board in May 1999 and 
February 2001 when it was remanded for additional 
development.  The requested development has been completed to 
the extent possible and the Board now proceeds with the 
appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The available service medical records do not show that 
the veteran had hepatitis during service.

3.  The veteran does not have a competent medical diagnosis 
of hepatitis.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  In this case, the veteran was notified in a January 
2002 letter of the general provisions of the VCAA.  The Board 
further notes that while the veteran's original claim was 
denied as not well grounded, a standard no longer in effect, 
subsequent determinations have denied the veteran's claim on 
the merits.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claim the RO advised him of the 
information and evidence that would support his claim.  The 
record also shows that the veteran was notified of the 
reasons and bases for the denial of his claim in the May 1998 
decision, the December 1998 statement of the case, and the 
January 1999 and July 2002 supplemental statements of the 
case.  The veteran was also informed of the evidence needed 
to complete his claim in letters dated February 1998, March 
2001 and January 2002.  The January 2002 letter also spelled 
out VA's duties under the VCAA.  Thus, the Board finds that 
VA has complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
attempted to obtain the veteran's service medical records 
(SMRs); however, the National Personnel Records Center (NPRC) 
informed the RO that if the veteran's records were present, 
they would have been stored in an area that was destroyed by 
a fire in 1973.  The RO attempted to obtain alternate records 
of the veteran's hospitalization in service maintained by the 
U.S. Surgeon General's Office (SGO); however, in a July 2001 
letter the NPRC informed the RO that there were no SGO 
records on file.  The veteran indicated that he was treated 
in service for hepatitis at the "12th Field Hospital, 
Belgium" in November 1945.  Although the RO did not attempt 
to obtain these records, due to the veteran's inability to 
provide a complete address, it is unlikely that a World War 
II Field Hospital in Belgium exists this many years after the 
war and could supply the missing records.  The veteran 
submitted his vaccination records which are the only service 
medical records on file.  As it appears that the remaining 
SMRs were destroyed and alternate records do not exist, any 
further attempts to obtain these records would be futile.  
Lay statements were received in October 1998 attesting to the 
veteran's condition in service.  The veteran provided 
testimony in a personal hearing before the undersigned in 
December 2000 where he testified that he had never been told 
by any doctor that he had problems because of hepatitis.  VA 
obtained a medical opinion on the question of whether the 
veteran's lab results showed that the veteran had residuals 
of hepatitis. VA did not provide an examination of the 
veteran because even if such an examination were to show a 
current diagnosis of hepatitis, this evidence alone could not 
possibly support a claim of service connection where there is 
no evidence of hepatitis from service medical records or for 
over forty years since active service.  The veteran has not 
identified any available unobtained evidence that might aid 
his claim or that might be pertinent to the bases of the 
denial of his claim.  The Board further notes that the 
veteran has been afforded ample opportunity to present 
evidence and argument in support of his claim in written 
statements to VA, and in a scheduled personal hearing.  There 
is sufficient evidence of record to decide the claim, and VA 
has satisfied its duties to notify and to assist the veteran.

Factual Background

As noted above, the service medical records are missing and 
are presumed destroyed by fire.  Attempts to obtain alternate 
records of the veteran's treatment during service have been 
unsuccessful.  

In October 1998, the veteran submitted lay statements from 
two persons who served with the veteran.  They wrote that 
during his active service he was hospitalized with a 
diagnosis of hepatitis.

The veteran submitted a private laboratory report dated 
November 1998.  This report showed that the veteran's blood 
tested positive for hepatitis A, but was negative for 
hepatitis B and C.

The RO requested an interpretation of the lab results from a 
VA physician.  The physician indicated that the laboratory 
values showed that the veteran had been exposed to hepatitis 
A virus, but the date of exposure could not be confirmed 
without documentation. 

In a December 2000 personal hearing, the veteran testified 
while on active duty in Belgium in that he was sent to a 
hospital when he was observed to be yellow.  He was in the 
hospital for over 2 months and told at the time that he had 
hepatitis.  He stated that he had fatigue and cramps in his 
legs and took prescription drugs, but did not know if this 
was caused by the hepatitis or respiratory problems.  He 
added that he had never been told by any doctor that his 
problems were because of hepatitis.

In January 2002, a letter was received from Dr. A Mgebroff.  
Dr. Mgebroff stated that the veteran was currently under his 
care for severe allergic rhinitis.  

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a). 

Service connection can be established under 38 C.F.R. 
§ 3.303(b) (2001) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2001); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The evidence does not show that the veteran has current 
residuals of hepatitis, but only that he has been exposed to 
hepatitis A at some time.  There is no diagnosis of hepatitis 
or residuals of hepatitis.  Without evidence of a current 
disability, there is nothing to service connect.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  As noted by the VA physician 
who reviewed the veteran's laboratory results, the date of 
exposure to the hepatitis A virus cannot be confirmed without 
documentation.  Nevertheless, there are only laboratory 
results of record showing a past exposure, as opposed to the 
requisite current findings of the disease hepatitis or 
residual disability thereof.   

The Board has considered the veteran's statements and the 
statements of fellow servicemen regarding the veteran's 
treatment and diagnosis during service; however, this is not 
competent evidence to show that he has hepatitis or to 
establish that any hepatitis had its onset during active 
service.  In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a layperson.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159(a)(1)).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159(a)(2)).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The diagnosis and etiology of the veteran's 
hepatitis is beyond the range and scope of competent lay 
evidence contemplated by the applicable regulations and it is 
not shown that the veteran possesses the requisite education, 
training or experience to provide competent medical evidence.  
As noted above, the competent medical evidence of record 
shows no current disability from the claimed hepatitis.  

The Board notes that the arguments from the veteran's 
representative for application of 38 U.S.C.A. § 1154(b) in 
establishing entitlement to service connection.  However, his 
statute is not applicable in this case.  Under this section, 
lay or other evidence may be used to establish service 
connection for combat veterans if the disease or injury is 
consistent with the circumstances, conditions, or hardships 
of such service.  Even assuming that the veteran engaged in 
combat with the enemy, the Board finds that hepatitis, a 
viral disease, was not consistent with the veteran's service.  
It was not the type of disease common to veterans serving in 
Belgium in World War II, as might be frostbite or a gunshot 
wound.  As such, the Board must rely on competent medical 
evidence to show the presence of this disease during service.  
Section 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  Since no competent 
evidence shows the presence of current hepatitis or residuals 
thereof, the provisions of 1154 do not provide a basis for 
service connection in this case.

If service medical records are presumed destroyed, as in this 
case, the Board has a heightened obligation to explain its 
findings and conclusions and consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In 
this case, the absence of medical findings of disability 
associated with some past exposure to hepatitis A does not 
bring the evidence into equipoise.  The preponderance of the 
evidence is against the claim, and because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2001).


ORDER

Service connection for hepatitis is denied.


		
M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

